DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 6/27/2022. Claims 1 and 15 are currently amended. Claims 17-20 are canceled. Claims 1-16 are pending review in this action. The previous objections regarding Claims 1 and 15 are withdrawn in light of Applicant's amendment to Claims 1 and 15. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 1. New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fuselage loads" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Nowhere prior to line 5 is “the fuselage loads” recited and it would not be clear to the skilled artisan what is being referred to as “the fuselage loads”, as it is not further defined in the instant specification. The examiner notes that a broad interpretation of “the fuselage loads” will be used when evaluating prior art.  Claims 2-16 are also rejected due to their dependency on Claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Omura (US 20180138559A1) in further view of Veto (US 20190092488A1) and Perez (US 20210280929A1).
In Regards to Claim 1: 
Omura discloses a battery case assembly (power supply device, 100), comprising: a plurality of structural beams (fastening members, 21); and a chassis (fixing plate, 30) coupled to the plurality of structural beams (fastening members, 21) (Figure 1, [0035]). Omura further discloses that the battery case assembly (power supply device, 100) is configured to be coupled to a vehicle frame via a fastening assistance plate (50) which is fixed to the plurality of structural beams (fastening members, 21) (Figure 2, [0057-0058]). Omura further discloses that the battery case assembly (power supply device, 100) includes a plurality of isolators (fastening assistance plates, 50) coupled between the battery case assembly (power supply device, 100) and the portion of the aircraft frame (Figure 1, [0053-0058]).
Omura is deficient in disclosing 1) that the plurality of structural beams (fastening members, 21) are configured to be coupled to a portion of an aircraft frame; and 2) that the battery case assembly is configured to be isolated from the fuselage loads and vibrational loads of the aircraft.
Regarding 1), Veto discloses a battery case assembly (structural battery, 1502) which is coupled to the floor (502) of an aircraft frame (fuselage, 402), wherein the coupling may be achieved via a threaded connection (Figure 15, [0059]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to couple the battery case assembly (power supply device, 100) of Omura to an aircraft frame rather than a vehicle frame, as it is known in the art that a battery case assembly may be securely coupled to an aircraft frame, as taught by Veto. By doing so, the limitation of Claim 1 requiring that the plurality of structural beams is configured to be coupled to a portion of an aircraft frame, is met.
	Regarding 2), Perez discloses a battery case assembly (battery unit, 124) for an aircraft (100), wherein the battery case assembly (battery unit, 124) comprises a battery housing (402) (Figure 1, [0060]). Perez further discloses that the battery case housing (battery unit, 124) may be attached to the aircraft (100) via vibration isolators which serve to reduce shock loads (vibration loads and fuselage loads) (Figure 1, [0061]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the isolators of Omura, vibration isolators, as they are known in the art to function to attach battery case housings to an aircraft and also serve to reduce shock loads, as taught by Perez. By doing so, all of the limitations of Claim 1 are met. 
In Regards to Claim 2 (Dependent on Claim 1):
Omura as modified by Veto and Perez discloses the battery case assembly of Claim 1 as set forth above.
Omura is deficient in disclosing an aircraft frame comprising a floor panel.
Veto further discloses that the aircraft frame (fuselage, 402) comprises a floor panel (502) (Figure 15, [0059]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to include in the aircraft frame of modified Omura, a floor panel, as it is a known feature of a conventional aircraft frame, as taught by Veto. By doing so, all of the limitations of Claim 2 are met.
In Regards to Claim 5 (Dependent on Claim 1):
Omura as modified by Veto and Perez discloses the battery case assembly of Claim 1 as set forth above. Omura further discloses that the battery case assembly (power supply device, 100) comprises a cover (outer cover, 26) (Figure 9, [0063]). Thus, all of the limitations of Claim 5 are met.
In Regards to Claim 6 (Dependent on Claim 5):
Omura as modified by Veto and Perez discloses the battery case assembly of Claim 5 as set forth above. Omura further teaches that the cover (outer cover, 26) comprises a one-piece cover (outer cover, 26) having a first side portion, a second side portion, and a top portion (see annotated Figure 9 below). Thus, all limitations of Claim 6 are met.

    PNG
    media_image1.png
    508
    524
    media_image1.png
    Greyscale

Annotated Figure 9 (Omura US 20180138559A1)
In Regards to Claim 10 (Dependent on Claim 1):
Omura as modified by Veto and Perez discloses the battery case assembly of Claim 1 as set forth above. Omura further discloses that the plurality of structural beams (fastening members, 21) includes a plurality of openings (holes on fixing board, 22) that allow for coupling in a plurality of configurations (Figure 2, [0041]). Thus, all limitations of Claim 10 are met.
In Regards to Claim 11 (Dependent on Claim 10):
Omura as modified by Veto and Perez discloses the battery case assembly of Claim 10 as set forth above. As detailed above, Omura further discloses that the battery case assembly (power supply device, 100) includes a plurality of isolators (fastening assistance plates, 50) coupled between the battery case assembly (power supply device, 100) and the portion of the aircraft frame (Figure 1, [0053- 0058]). Thus, all limitations of Claim 11 are met.
In Regards to Claim 12 (Dependent on Claim 1):
Omura as modified by Veto and Perez discloses the battery case assembly of Claim 1 as set forth above. Omura further discloses that each structural beam (fastening members, 21) includes index openings (lower fixing holes, 24) (Figure 2, [0046]). Thus, all limitations of Claim 12 are met.
In Regards to Claim 13 (Dependent on Claim 12):
Omura as modified by Veto and Perez discloses the battery case assembly of Claim 12 as set forth above. Omura further discloses that the chassis (fixing plate, 30) includes index openings (fixing through holes, 33) (Figure 2, [0046]). Thus, all limitations of Claim 13 are met.
In Regards to Claim 14 (Dependent on Claim 13):
Omura as modified by Veto and Perez discloses the battery case assembly of Claim 13 as set forth above. Omura further discloses that the plurality of structural beams (fastening members, 21) and the chassis (fixing plate, 30) of the battery case assembly (power supply device, 100) are self-locating due to the index openings (lower fixing holes, 24) of the structural beams (fastening members, 21) and the index openings (fixing through holes, 33) of the chassis (fixing plate, 30) (see dashed lines in Figure 2). Thus, all limitations of Claim 14 are met.
In Regards to Claim 16 (Dependent on Claim 1):
Omura as modified by Veto and Perez discloses the battery case assembly of Claim 1 as set forth above. Omura further discloses that the battery case assembly (power supply device, 100), comprises a plurality of structural beams (fastening members, 21) (Figure 1, [0035]).
The examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product.  Specifically, Claim 16 recites that “each structural beam” is “machined with attach stiffeners”.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
Thus, all of the limitations of Claim 16 are met.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Omura (US 20180138559A1) as modified by Veto (US 20190092488A1) and Perez (US 20210280929A1), as applied to Claim 1 above, and further in view of Littell (US 20150225063A1).
In Regards to Claim 3 (Dependent on Claim 1):
Omura as modified by Veto and Perez discloses the battery case assembly of Claim 1 as set forth above.
Modified Omura is deficient in disclosing that the aircraft frame comprises keel beams on a bottom portion of the aircraft frame.
	Littell teaches that conventional aircraft frames (fuselages) are constructed using keel beams (longitudinal members) which serve to transfer aerodynamic loads acting on the outer surfaces of the aircraft frame (fuselage) to supporting members (annular frame members) of the aircraft frame (fuselage) [0004]. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to include in the aircraft frame of modified Omura, keel beams, as they are a known feature of a conventional aircraft frame (fuselage), as taught by Littell. By doing so, all of the limitations of Claim 3 are met.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Omura (US 20180138559A1) as modified by Veto (US 20190092488A1) and Perez (US 20210280929A1), as applied to Claim 1 above, and further in view of McCollum (US 20190115570A1).
In Regards to Claim 4 (Dependent on Claim 1):
Omura as modified by Veto and Perez discloses the battery case assembly of Claim 1 as set forth above.
Omura is deficient in disclosing that the battery case assembly is configured to be coupled to another battery case assembly in a stacked configuration.
McCollum discloses a battery storage system (100) comprising multiple battery case assemblies (front access battery trays, 10) designed to be stacked and coupled to one another (Figure 8, [0025-0026]). McCollum further discloses that the coupling of the  battery case assemblies (front access battery trays, 10) may be performed using fasteners [0025-0026]. McCollum further teaches that the stacking of battery case assemblies (front access battery trays, 10) provides a secure and scalable way to optimize space when a multiplicity of battery case assemblies (front access battery trays, 10) are required [0001-0003].
	As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery case assemblies (power supply device, 100) of Omura to be capable of being coupled to one another, with reasonable expectation of success in providing a way to securely organize multiple battery case assemblies in a way that is scalable, as taught by McCollum. By doing so, all of the limitations of Claim 4 are met.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Omura (US 20180138559A1) as modified by Veto (US 20190092488A1) and Perez (US 20210280929A1), as applied to Claim 1 above, and further in view of Ushijima (US 20130171478A1).
In Regards to Claim 15 (Dependent on Claim 1):
Omura as modified by Veto and Perez discloses the battery case assembly of Claim 1 as set forth above. Omura discloses a battery case assembly (power supply device, 100) comprising a chassis (fixing plate, 30) (Figure 1, [0035]).
Omura is deficient in disclosing that the chassis comprises a machined grid structure.
Ushijima discloses a battery case assembly (power supply device, 1) comprising a chassis (base material, 11) which has a grid structure (Figures 4 and 5, [0081]). Ushijima further discloses that the grid structure is comprised of ribs (12a/12b) which serve as buffer members to support the battery (20) by preventing movement upon external impact (Figure 4, [0081]).
The examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product.  Specifically, Claim 15 recites that the grid structure is formed by machining.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the chassis (fixing plate, 30) of Omura by implementing a grid structure, as taught by Ushijima, with reasonable expectation of success in preventing movement of the battery within the battery case assembly upon external impact, thus reducing risk of possible damage to the battery. By doing so, all of the limitations of Claim 15 are met.
Claims 1, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 20150280268A1) in further view of Veto (US 20190092488A1) and Perez (US 20210280929A1).
In Regards to Claim 1:
Naito discloses a battery case assembly (fuel cell stack, 10) comprising: a plurality of structural beams (side panels, 66/68); and a chassis (lower side panel, 72) coupled to the plurality of structural beams (side panels, 66/68) (Figure 3, [0018, 0042, 0047]). Naito further discloses that the battery case assembly (fuel cell stack, 10) is intended for use within a vehicle [0005-0007]. Naito further discloses that the battery case assembly (fuel cell stack, 10) comprises a battery case housing (casing, 16) which includes the plurality of structural beams (side panels, 66/68) as well as end plates (24a/24b) (Figure 3, [0041]).
The examiner notes that a battery is defined as a device which converts chemical energy into electrical energy and a fuel cell is defined as an electrochemical cell which converts chemical energy of a fuel into electricity. As such, a fuel cell is understood to be a battery.
Naito is deficient in disclosing 1) that the plurality of structural beams(side panels, 66/68) are configured to be coupled to a portion of an aircraft frame; and 2) that the battery case assembly is configured to be isolated from the fuselage loads and vibrational loads of the aircraft.
Regarding 1), Veto discloses a battery case assembly (structural battery, 1502) which is coupled to the floor (502) of an aircraft frame (fuselage, 402), wherein the coupling may be achieved via a threaded connection (Figure 15, [0059]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to couple the battery case assembly (fuel cell stack, 10) of Naito to an aircraft frame, as it is known in the art that a battery case assembly may be securely coupled to an aircraft frame, as taught by Veto. By doing so, the limitation of Claim 1 requiring that the plurality of structural beams is configured to be coupled to a portion of an aircraft frame, is met.
Regarding 2), Perez discloses a battery case assembly (battery unit, 124) for an aircraft (100), wherein the battery case assembly (battery unit, 124) comprises a battery housing (402) (Figure 1, [0060]). Perez further discloses that the battery case housing (battery unit, 124) may be attached to the aircraft (100) via vibration isolators which serve to reduce shock loads (vibration loads and fuselage loads) (Figure 1, [0061]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery case assembly of Naito to include a vibration isolator to attach the battery case housing to the aircraft, as it is known in the art to reduce the shock loads to the battery case assembly, as taught by Perez. By doing so, all of the limitations of Claim 1 are met. 
In Regards to Claim 5 (Dependent on Claim 1):
	Naito as modified by Veto and Perez discloses the battery case assembly of Claim 1 as set forth above. Naito further discloses a cover (upper side panel, 70, and end plates, 24a/24b) (Figure 3, [0041-0042, 0047]). Thus, all limitations of Claim 5 are met.
In Regards to Claim 7 (Dependent on Claim 5):
	Naito as modified by Veto and Perez discloses the battery case assembly of Claim 5 as set forth above. Naito further discloses that the cover (upper side panel, 70, and end plates, 24a/24b) comprises: a plurality of side panels (end plates, 24a/24b); and a removable top panel (upper side panel, 70) (Figure 3, [0047]). Thus, all limitations of Claim 7 are met.
In Regards to Claim 8 (Dependent on Claim 7):
	Naito as modified by Veto and Perez discloses the battery case assembly of Claim 7 as set forth above. Naito further discloses that the first side panel (first end plate, 24a) and the second side panel (second end plate, 24b) include connector openings (screw holes, 78) (Figure 3, [0047]). Thus, all limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent on Claim 7):
	Naito as modified by Veto and Perez discloses the battery case assembly of Claim 7 as set forth above. Naito further discloses that each of the plurality of side panels (end plates, 24a/24b) is coupled to the plurality of structural beams (side panels, 66/68) (Figure 3, [0047]). Thus, all limitations of Claim 9 are met. 
Response to Arguments
Applicant’s arguments, filed 6/27/2022, with respect to the rejections of Claims 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Omura (US 20180138559A1), Veto (US 20190092488A1), Perez (US 20210280929A1), Littell (US 20150225063A1), McCollum (US 20190115570A1), Ushijima (US 20130171478A1), and Naito (US 20150280268A1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724